NUMBER 13-20-00276-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                       EX PARTE H.E.A.


                      On appeal from the 440th District Court
                            of Coryell County, Texas.


                              MEMORANDUM OPINION

     Before Chief Justice Contreras and Justices Hinojosa and Silva
                 Memorandum Opinion by Justice Silva

        Before this Court is a restricted appeal of a trial court’s order expunging all files

and records relating to appellee H.E.A.’s 2005 driving while intoxicated charge of which

he was acquitted. 1 See TEX. PENAL CODE ANN. § 49.04(d); TEX. CODE CRIM. PROC. ANN.

art. 55.01. On May 2, 2022, this Court sua sponte issued an order abating the appeal

pending the Texas Supreme Court’s resolution of a sister court case concerning a similar



        1This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
issue. See Ex parte Ferris, 613 S.W.3d 276 (Tex. App.—Dallas 2020), aff’d sub nom. Ex

parte K.T., No. 20-0977, 2022 WL 1510329 (Tex. May 13, 2022). Appellant, the Texas

Department of Public Safety, was instructed to promptly file a motion to reinstate the

appeal following the Texas Supreme Court’s issuance of its opinion.

       On May 31, 2022, appellant filed a motion to reinstate the appeal and requested a

dismissal pursuant to Texas Rule of Appellate Procedure 42.1(a)(1). See TEX. R. APP. P.

10.1; 42.1(a)(1). We construe appellant’s filing as two motions. The Court, having

considered the motions, is of the opinion that they should be granted. See TEX. R. APP.

P. 42.1(a)(1). Therefore, we grant appellant’s motions, this cause is reinstated, and we

dismiss this appeal. See id. Because the appeal is dismissed at appellant’s request, no

motion for rehearing will be entertained.

                                                            CLARISSA SILVA
                                                            Justice

Delivered and filed on the
9th day of June, 2022.




                                            2